                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-03208-KLM

UNITED STATES OF AMERICA,

      Plaintiff,

vs.

29. $573,887.35 HELD IN JP MORGAN CHASE BANK ACCOUNT #281852795;
30. $331,298.08 HELD IN JP MORGAN CHASE BANK ACCOUNT
      #3663323286;
31. 2015 CADILLAC XTS, VIN 2G61L5S37F9244682;
32. 2003 CHEVROLET CORVETTE, VIN 1G1YY32G435115773

      Defendants,

Legacy Home Health Care,
Roland Vaughn,

      Claimants.



 CLAIMANTS LEGACY HOME HEALTH CARE’S AND ROLAND VAUGHN’S
     ANSWER TO VERIFIED COMPLAINT FOR FORFEITURE IN REM
_________________________________________________________________


      The Claimants Legacy Home Health Care and Roland Vaughn

(“Claimants”), by and through counsel, John Henry Schlie, hereby answer the

Verified Complaint for Forfeiture In Rem (“Complaint”) as follows:

      1. Paragraph 1 of the Complaint states the purported legal basis for the

claims in the Complaint, to which no response is required. To the extent that any
response is required, the allegations contained in Paragraph 1 of the Complaint

are denied.

      2. Claimants admit that venue is proper in the United States District Court of the

District of Colorado but deny the remaining allegations contained in Paragraph 2 of the

Complaint.

      3. Paragraph 3 and its subparagraphs of the Complaint describe the property

purportedly subject to the claims in the Complaint, to which no response is required. To

the extent that any response is required, the allegations contained in Paragraph 3 of the

Complaint and its subparagraphs are denied.

      4. Claimants admit that Joseph C. Prince (”Prince”) was employed by the

Department of Veterans Affairs (VA) but are without knowledge or information sufficient

to form a belief as to the truth of the remaining allegations contained in Paragraph 4 of

the Complaint and therefore deny them.

      5. Claimants are without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 5 of the Complaint and therefore

deny them.

      6. Claimants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 6 of the Complaint and therefore

deny them. The statute referenced speaks for itself.

      7. Claimants are without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 7 of the Complaint and therefore

deny them.



                                            2
      8. Claimants are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 8 of the Complaint

and therefore deny them.

      9. Paragraph 9 of the Complaint contains a description of a federal regulation,

which regulation speaks for itself. To the extent that any response is required,

Claimants are without knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 9 of the Complaint and therefore deny them.

      10. Paragraph 10 of the Complaint contains a description of a federal regulation,

which regulation speaks for itself. To the extent that any response is required,

Claimants are without knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 10 of the Complaint and therefore deny them.

      11. Paragraph 11 of the Complaint contains a description of federal regulations,

which regulations speak for themselves. To the extent that any response is required,

Claimants are without knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 11 of the Complaint and therefore deny them.

      12. Paragraph 12 of the Complaint contains a description of a federal policy

manual, which policy manual speaks for itself. To the extent that any response is

required, Claimants are without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 12 of the Complaint and therefore

deny them.

      13. Paragraph 13 of the Complaint contains a description of federal regulations,

which regulations speak for themselves. To the extent that any response is required,


                                            3
Claimants are without knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 13 of the Complaint and therefore deny them.

       14. Claimants are without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 14 of the Complaint and therefore

deny them.

       15. Paragraph 15 of the Complaint contains descriptions of federal regulations

and a federal policy manual, which regulations and policy manual speak for themselves.

To the extent that any response is required, Claimants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 15 of the Complaint and therefore deny them.

       16. Paragraph 16 of the Complaint contains descriptions of sections of a federal

policy manual, which sections speak for themselves. To the extent that any response is

required, Claimants are without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 16 of the Complaint and therefore

deny them.

       17. Claimants are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 17 of the

Complaint and therefore deny them.

       18. Claimants are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 18 of the

Complaint and therefore deny them.




                                              4
      19. Claimants are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 19 of the

Complaint and therefore deny them.

      20. Claimants are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 20 of the

Complaint and therefore deny them.

      21. Claimants are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 21 of the

Complaint and therefore deny them.

      22. Claimants are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 22 of the

Complaint and therefore deny them.

      23. Claimants are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 23 of the

Complaint and therefore deny them.

      24 - 31. Claimants are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraphs 24-31 of the

Complaint and therefore deny them.

      32 - 35. At this stage of the proceedings, Claimants assert their rights under the

Fifth Amendment to the Constitution of the United States and decline to answer the

allegations contained in Paragraphs 32 - 35 of the Complaint.


                                           5
      36 - 43. Claimants are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraphs 36 - 43 of the

Complaint and therefore deny them.

      44 - 45. At this stage of the proceedings, Claimants assert their rights under the

Fifth Amendment to the Constitution of the United States and decline to answer the

allegations regarding them contained in Paragraphs 44 - 45 of the Complaint.

Claimants are without knowledge or information sufficient to form a belief as to

the truth of the remaining allegations contained in Paragraphs 44 - 45 of the

Complaint and therefore deny them.

      46. At this stage of the proceedings, Claimants assert their rights under the Fifth

Amendment to the Constitution of the United States and decline to answer the

allegations contained in Paragraphs 46 of the Complaint.

      47 - 48. Claimants are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraphs 47 - 48 of the

Complaint and therefore deny them.

      49. At this stage of the proceedings, Claimants assert their rights under the Fifth

Amendment to the Constitution of the United States and decline to answer the

allegations contained in Paragraph 49 of the Complaint.

      50. Claimants are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 50 of the

Complaint and therefore deny them.



                                           6
      51. Claimants are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 51 of the

Complaint and therefore deny them.

      52. Claimants are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 52 of the

Complaint and therefore deny them.

      53. Paragraph 53 of the Complaint contains descriptions of federal regulations,

which regulations speak for themselves. To the extent that any response is required,

Claimants are without knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 53 of the Complaint and therefore deny them.

      54. Claimants are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 54 of the

Complaint and therefore deny them.

      55 - 59. Claimants are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraphs 55 - 59 of the

Complaint and therefore deny them.

      60. Paragraph 60 of the Complaint states legal conclusions to which no

response is required. To the extent that any response is required, the allegations

contained in Paragraph 60 of the Complaint are denied.

      61. Claimants are without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 61 of the Complaint and therefore

deny them.

                                            7
       62 - 68. Paragraphs 62 - 68 of the Complaint refer to pleadings in ancillary

matters, which pleadings speak for themselves.

       69. Claimants are without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 69 of the Complaint and therefore

deny them.

       70 - 132. Claimants are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraphs 70 - 132 of the

Complaint and therefore deny them.

       133. At this stage of the proceedings, Claimants assert their rights under the

Fifth Amendment to the Constitution of the United States and decline to answer the

allegations regarding them contained in Paragraph 133 of the Complaint. Claimants

are without knowledge or information sufficient to form a belief as to the truth of

the remaining allegations contained in Paragraph 133 of the Complaint and

therefore deny them.

       134 - 171. Claimants are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraphs 134 - 171 of the

Complaint and therefore deny them.

       172 - 183. At this stage of the proceedings, Claimants assert their rights under

the Fifth Amendment to the Constitution of the United States and decline to answer the

allegations contained in Paragraphs 172 - 183 of the Complaint.




                                             8
       184 - 268. Claimants are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraphs 184 - 268 of the

Complaint and therefore deny them.

           FIRST THROUGH THE FORTY-FOURTH CLAIMS FOR RELIEF

       2331, 235, 237, 239, 241, 243, 245, 247, 249, 251, 253, 255, 257, 259, 261, 263,

265, 267, 269, 271, 273, 275, 277, 279, 281, 283, 285, 287, 289, 291, 293, 295, 297,

299, 301, 303, 305, 307, 309, 311, 313, 315, 317, and 319. Claim ants incorporate

their answers to Paragraphs 1 through 268 and each paragraph preceding the

enumerated paragraph as though fully set forth herein.

       2342, 236, 238, 240, 242, 244, 246, 248, 250, 252, 254, 256, 258, 260, 262, 264,

266, 268, 270, 272, 274, 276, 278, 280, 282, 284, 286, 288, 290, 292, 294, 296, 298,

300, 302, 304, 306, 308, 310, 312, 314, 316, 318 and 320. Claim ants are without

knowledge or information sufficient to form a belief as to the truth of the allegations

contained in these enumerated Paragraphs of the Complaint and therefore deny them.

                           FORTY-FIFTH CLAIM FOR RELIEF

       321. Claimants incorporate their answers to Paragraphs 1 through 320 as

though fully set forth herein.




       1
        Paragraph numbers 233 through 268 are repeated in the Complaint. The
references contained herein correspond to the num bered paragraphs on pages 80 - 84
of the Complaint.
       2
        Paragraph numbers 233 through 268 are repeated in the Complaint. The
references contained herein correspond to the num bered paragraphs on pages 80 - 84
of the Complaint.

                                             9
      322. Claimants deny the allegations contained in Paragraph 322 of the

Complaint.

                         FORTY-SIXTH CLAIM FOR RELIEF

      323. Claimants incorporate their answers to Paragraphs 1 through 322 as

though fully set forth herein.

      324. Claimants deny the allegations contained in Paragraph 324 of the

Complaint.

                       FORTY-SEVENTH CLAIM FOR RELIEF

      325. Claimants incorporate their answers to Paragraphs 1 through 324 as

though fully set forth herein.

      326. Claimants deny the allegations contained in Paragraph 326 of the

Complaint.

                        FORTY-EIGHTH CLAIM FOR RELIEF

      327. Claimants incorporate their answers to Paragraphs 1 through 326 as

though fully set forth herein.

      328. Claimants deny the allegations contained in Paragraph 328 of the

Complaint.



                         FORTY-NINTH CLAIM FOR RELIEF

      329. Claimants incorporate their answers to Paragraphs 1 through 328 as

though fully set forth herein.




                                        10
      330. Claimants deny the allegations contained in Paragraph 330 of the

Complaint.

                            FIFTIETH CLAIM FOR RELIEF

      331. Claimants incorporate their answers to Paragraphs 1 through 330 as

though fully set forth herein.

      332. Claimants deny the allegations contained in Paragraph 332 of the

Complaint.

                          FIFTY-FIRST CLAIM FOR RELIEF

      333. Claimants incorporate their answers to Paragraphs 1 through 332 as

though fully set forth herein.

      334. Claimants deny the allegations contained in Paragraph 334 of the

Complaint.

                        FIFTY-SECOND CLAIM FOR RELIEF

      335. Claimants incorporate their answers to Paragraphs 1 through 334 as

though fully set forth herein.

      336. Claimants deny the allegations contained in Paragraph 336 of the

Complaint.

     FIFTY-THIRD THROUGH THE ONE HUNDRED AND ELEVENTH CLAIMS
                             FOR RELIEF

      337, 339, 341, 343, 345, 347, 349, 351, 353, 355, 357, 359, 361, 363, 365, 367,

369, 371, 373, 375, 377, 379, 381, 383. 385, 387, 389, 391, 393, 395, 397, 399, 401,

403, 405, 407, 409, 411, 413, 415, 417, 419, 421, 423, 425, 427, 429, 431, 433, 435,

437, 439, 441, 443, 445, 447, 449, 451 and 453. Claim ants incorporate their

                                          11
answers to Paragraphs 1 through 268 and each paragraph preceding the

enumerated paragraph as though fully set forth herein.

       338, 340, 342, 344, 346, 248, 350, 352, 354, 356, 358, 360, 362, 364, 366, 368,

370, 372, 374, 376, 378, 380, 382, 384, 386, 388, 390, 392, 394, 396, 398, 400, 402,

404, 406, 408, 410, 412, 414, 416, 418, 420, 422, 424, 426, 428, 430, 432, 434, 436,

438, 440, 442, 444, 446, 448, 450, 452 and 454. Claim ants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in these

enumerated Paragraphs of the Complaint and therefore deny them.

                 ONE HUNDRED AND TWELFTH CLAIM FOR RELIEF

       455. Claimants incorporate their answers to Paragraphs 1 through 454 as

though fully set forth herein. Claimants are without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations contained in

Paragraph 455 of the Complaint and therefore deny them.

     ONE HUNDRED AND THIRTEENTH THROUGH THE ONE HUNDRED AND
                  EIGHTEENTH CLAIMS FOR RELIEF

       456, 458, 460, 462, 464 and 466. Claim ants incorporate their answers to

Paragraphs 1 through 268 and each paragraph preceding the enumerated

paragraph as though fully set forth herein.

       457, 459, 461, 463, 465 and 467. Claim ants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in these

enumerated Paragraphs of the Complaint and therefore deny them.

       468. Any and all allegations not specifically admitted herein are denied.



                                             12
                               AFFIRMATIVE DEFENSES

      1. The relief requested violates the Eighth Amendment to the Constitution of the

United States.

      2. Claimants are innocent owners.

      CLAIMANTS DEMAND A JURY TRIAL ON ALL TRIABLE ISSUES

      WHEREFORE, Claimants pray that this Court enter judgment in favor of

Claimants, for attorney’s fees and costs in defending this action and for such other and

further relief as the Court may deem to be just and appropriate in the premises.

      Respectfully submitted this 30th day of April 2019.

                                          s/ John Henry Schlie
                                          John Henry Schlie
                                          John Henry Schlie, P.C.
                                          5105 DTC Parkway, Suite 475
                                          Greenwood Village, Colorado 80111
                                          Telephone: (303) 830-0500
                                          FAX: (303) 860-7855
                                          E-mail: johnhenry@schlielawfirm.com
                                          ATTORNEY FOR CLAIMANTS
                                          LEGACY HOME HEALTH CARE AND
                                          ROLAND VAUGHN


                              CERTIFICATE OF SERVICE

      I hereby certify that on April 30, 2019, I electronically filed the foregoing

CLAIMANTS LEGACY HOME HEALTH CARE’S AND ROLAND VAUGHN’S

ANSWER TO VERIFIED COMPLAINT FOR FORFEITURE IN REM with the Clerk of

Court using the CM/ECF system which will send notification of such filing to the

following e-mail addresses:

      Assistant United States Attorney Tonya S. Andrews


                                             13
tonya.andrews@usdoj.gov

Douglas I. Richards, Esq.
doug@richardscarrington.com

Nathan D. Chambers, Esq.
nchambers@nathanchamberslaw.com

Temitayo O. Okunade, Esq.
tayo@okunadellp.com

Richard A. Rice, Esq.
richard.rice@trlfirm.com

                              s/ John Henry Schlie
                              John Henry Schlie, P.C.
                              5105 DTC Parkway, Suite 475
                              Greenwood Village, Colorado 80111
                              Telephone: (303) 830-0500
                              FAX: (303) 860-7855
                              E-mail: johnhenry@schlielawfirm.com
                              ATTORNEY FOR CLAIMANTS
                              LEGACY HOME HEALTH CARE AND
                              ROLAND VAUGHN




                                14
